AetjNdell, /., dissenting: Expenditures to be deductible under the revenue laws must be both ordinary and necessary. However necessary the expenditures in question may have been in the sense that they were appropriate and helpful in the carrying on of petitioner’s work, it is difficult for me to see how they may be characterized as “ordinary” within the meaning of the statute. When we speak of expenditures as being “ordinary,” we mean that they are common within the group in which petitioner is a part. I think that one might take judicial notice of the fact that Army officers do not “ordinarily” entertain persons with whom they have official dealings at private clubs, hotels, or at their homes in order to better talk business with them, nor do they “ordinarily” use their private cars to go from place to place rather than make use of the conveniences provided by the Government. As stated in the majority opinion, petitioner is a man who is in nowise dependent upon his Government salary, and consequently he spent with liberality, even though he was prompted to do so in order to more efficiently carry on his duties. There are many expenditures which are both desirable and helpful which do not measure up to the standard of being “ordinary and necessary.” Such in my opinion are the expenditures with which this report deals.